Prosecutor is a veteran of World War No. 1 and was a senior clerk in the electrical bureau of the building department of the City of Paterson. He was first appointed April 1st, 1926. He was notified on December 29th, 1936, that in the interest of economy the position which he held was to be abolished effective December 31st, 1936.
He then took an appeal to the Civil Service Commission. This he withdrew, and then under date of September 30th, 1937, he filed a new petition requesting a hearing. This was granted. A hearing was held January 6th, 1938. The Civil Service Commission ruled against him.
On the 25th of June, 1938, he filed an affidavit in this court. Upon that affidavit, certiorari was allowed on September *Page 74 
12th, 1938, as of June 11th, 1938. Why the writ should antedate the affidavit is not disclosed.
More than seven years have elapsed since the prosecutor was dismissed. The State Civil Service Commission is not a party to the proceeding. This would be fatal. Cutley v. State HighwayCommission, 10 N.J. Mis. R. 991.
However, we have considered the merits. The proofs clearly show that the abolition of the position was in the interest of economy, and even though the prosecutor is an honorably discharged veteran of World War No. 1, still this status does not entitle him to his position when the position was abolished in good faith and for the betterment of the public service. Harker
v. Bayonne, 85 N.J.L. 176.
The writ will be dismissed.